OFFICE   OF   THE   AlTORNEY     GENERAL   OF    TEXAS
                                  AUSTIN
am&WC.-
--
                                               6,         Ay-~;$?-A-~~

                                                                    P          cT




   301~ art   K.    Rerron
   ccunty Auditor
   Aroher City,     Tsxaa
   rion. xlllard    L. Thrwt;
   County.AttOriaeY
   Aroher City, Texas         .




                                           &mron, County Auditor         and




           in Archer    County, Texf45,
                 "I.  ~uestlon.   Am I rrqulrd to place the nenm
           of h'ellir l?avl5 ae nomlnrr or thr rmmooratio Farty
           for tha otfloe of DirtriOt Clark oa the Ooosrrl
           Elootion BallOt?                : ;
                                       :
                                                            .
        Hon. Bert X. Brron,                  lion. Eillard      L. Threat, pa@                e


                      “2.  ,:.uooticn.Am I m&rod    to plaoe the
                 zxmo of Garvay ::eluglnns nonines of the Derwcratlo
                 Farty for tho 0rfiCe Of Dintrict an4 County Clerk
                 on th @morn1 zleotion Ballot? . . ."
                  ':;e
                     are llkowlse in reoaipt oi a oommnloatlon from
        :Ir,Threet, County Attorney of Aroher County frcm whioh urn
        quot8 a8 r0liowf3;
                       "f!mre were a3verel votes tabulotod for Dlr-
                  trict & C.mnty Clerk in thm July Frbry,   aa a
                  joint orfica, which said votos wore counted and
                  c+rtlflad along, with other nanem, to tho County
                  Clark. should the County Clork plaoe the name of
                  tb3 ncmlnec for the ,!ointcfti~ee Of District k
                  County Clerk on the Cendral Flsotion Ballot?w
                   In Opiclon No. O-2591, to Eonoroblo 2. D. Allen,
         Distriat Attorney, Mohita falls, TSX~R, thfo dup3rtmnt
         ruled "that ths attempted ncnlantioa by tho voters   ot krchsr
 /c-     County or ii28rroach ‘ap.dJsck L!erodlth to thd office of
         County clerk and xrs. Nell10 Davis to the GffiCe of distrlot
         olark w%a in acch CGE~ 1Peffeotlve 8~ a zominctlxi to any
,,i&:>.:::i
         ofrloe sub:eot to being flUed by the votero at the fGrth-
         cotinr,~onox11 olaotlon* and tbat tho attczpt of uovon ~voterr
         of Arhier County to no*&atr Carvey Xelu&n to the one or-
         iice of county nr?ddlctrlot clerk by wrltlw In both tb3
         t:tlo or the orfioo and the name GS such ptreon vm likewise
         inerrCOtiV43         86    4.3 nG?SfnatiOn     Of   t#UCh   pWJOn        t0   the    OmOe         Ot
         OOuaty
             and             dietrict olsrk           Of Archer COWty,             Tc)xM.~
                         Copies OS thi8 opinion                 are being         enolormI,‘hrrwlth,
         for     your   lqformatloa.                                          i
                     It iollows iroE the ruling thus 1~53 that these
         reopeotive atttmptad nominations aro or n0 roroo an4 dr0ot
         and the individuals involved should neither be oertliied   by
         the County Desocratio Zxroutive Committee aa.the ncmlaees
         or the defoorntio ,mrty aor their aamem~plizosd on the &en-
   :     era1 elootlon   ballot.
                         As        dobisred in our opinion No, O-%391, the respoo-
         tive      ofrioe#         OS oounty alerk ml district  olerk of Aroher
         Oouaty &~a nob efrtarr                   rubjeo0    te bein         filled      by   tha       qual-




                                                                                                    .
           .   -
                                                                              c.’
                                                                                - 409

,-


        Con. Cert   X. Fiorrcn,   i?on. Xillard   t.   Throet,   Pa&e 3


        lflod voters nt the forthocnlng gczoral eloctlon; In lieu
        t;?uroor, there is only the one orriO  6.ioounty and dlo-
        trict  clcr\l to be flllod. In the abeonce of legal noa-
        lneoa thercfor, mnifoctlr only the title cf the office
        MT be printed on the gmeral olootlofiballot,
                  Iro tru&t tha foregoing will clmffy ths ancmlour
        sltuatioh existiN in your oountg with roferonoo to these
        lxtters.
                  ~dvortl~ to the epooiiio quoatlons oekcd by Xx.
        Throet, County Attoraay, and i!r.Rorron, County Auditor, quote4
        herolnnbovo, we quote as follows from the caao oi Couoh et al
        v, FAll, County Clerk, et al; 10 9. :7. (cd) 170, 172 (error
        diemlsrod)I
                   "So is it contended by appellants that the
             duty of tha county clark to publish'appollantr~
 N---        nccos aa the noninoee oi the Ropubllcon Party for
             the offices thoy sook, and to print those name8
             on the orricm     ballot, was purely mldotorlal in
             its  chsrsotor;
,,>,>,::,.:::;::::::          that the olork 18 clothed v;lthno
             disOrcti0n in the matter; and that upon roooipt
             Gf Fer;u&on's OertiflCato, the duty we6 absolutely
             mndotory u?on the olork to publish appellants' napiB8
             and place t!m on the .orrlolalballot. %'oover-
             rule ells contoatlon. The olerk's du tp 1s to pub-
             lish the zmoo in the oortlrlcote,     and print them
             on the ballet,   w>:en these nar~o6ara of lcaadldatee
             w30 have recoivod the necessary votes to aorzlnatef
             then (article   3129) and when thoee ntmor *have been
             lawfully certified to bin' (ortlols 3132). The or-
             rlolal ballot shall omtain the names of those only
             *whoso n0min9tione r0r on slootlvo 0rric0 hay0 been
             duly aede and properly cortiflod~ (article 2970), and
             *no naz.eshall appear on the official ballot except
             that of a condldate who waa actually nominated . . .
             in accordance with the prOYisiOa8 Oi.thia title'
              tartiC    29781. In view or those movielone. and a#
             a preotioable'&attor basidee, it ib Olear thit the
             county clerk must not blindly ,publlehand prlnton
             J&&j,& &e t 90




                                                                          .
;;I”   ------                    -..-    .   .   .   _




                                                                                                    .   .-.,
                                                                                                               a10


       E;n. Eert %. iiorrcn,?Ton.Killed                                 L. Threet, l%ge 4


                    1xr.in~3,    but             cud       pr0c3ea cnutlouely     satlerylng
                    FXK?SiY     ns      to           the   authcrlty   uf t;:g siirzxzcljrtl-




                 The Cutp ot the oounty olrrk in th e
                                                    lituatloa                                      at
       hand 1s thus fully not out..
                                                                                Your8 YSly truly




                33: ob